DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending. 
Election/Restrictions
Applicant’s election without specifying traverse of fluoxetine as the species of antidepressant and Montgomery-Asperg Depression Ranking Scale (MADRS) as the grading criteria in the reply filed on 08/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-20 are the subject matter of this Office Action.
Priority
Acknowledgement is made of the continuation of Application 16592930 filed 10/04/2019. Application 16592930 claims priority to U.S. Provisional Application 62741562 filed 10/05/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Erickson (WO2017/041112 published 03/09/2017) in view of Irwin (Journal of Palliative Medicine Vol. 16 958-964 Published 2013). 
Erickson teaches the method of treating the major depressive disorder or treatment refractory depression comprising orally administering a therapeutically effective amount of esketamine and pharmaceutically acceptable salts thereof in combination with a cytochrome P450 inhibitor CYPI in a placebo controlled trial, as said cytochrome P450 inhibitor inhibits metabolism of ketamine, thereby enhancing the bioavailability of ketamine (Example 3, claims 4-7). As evidenced by [0013] of the instant specification, treatment resistant depression reads on the claimed major depressive disorder. Pharmaceutically acceptable salts including the hydrochloride salt of esketamine are embraced in the methodology of Erickson (page 10 lines 1-15). 
 Regarding claim 2, Erickson teaches that said esketamine and CYP1 regimens can be administered together with one or more antidepressants, including the elected fluoxetine (page 15 lines 20-33).
The dosing frequency of once a day is embraced in the methodology of Erickson (page 14 lines 25-30).  Therapeutically effective amounts range from 10-100 mg, which overlaps the instantly claimed 40 mg dose (page 14 lines 25-30).  Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Regarding claim 5, Erickson teaches patients who have a reduction in MADRS total score >50% vs baseline are considered responders (page 19-lines 5-30). 
However, Erickson does not specifically teach orally administering said esketamine continuously, once a day for 28 days to the patient with depression. 
Irwin teaches the method of treating depression and anxiety in human patients comprising a Hospital Anxiety and Depression score of >15, comprising oral administering ketamine hydrochloride once a day for 28 days in an oral solution in a dose of 0.5 mg/kg. Irwin teaches that 100% of the patients in the trial comprised 30% or greater improvement in HADS anxiety and depression scores compared to control. Irwin additionally teaches that there were few adverse effects of the oral 0.5 mg/kg solution, and the response rate of said oral ketamine regimen is similar to that of IV ketamine (abstract, page 959 right col. through page 960 left col.).
Regarding claims 14-16, Irwin teaches that said patients administered the 0.5 mg/kg oral solution at night (page 959 right col.). Regarding the limitation directed to esketamine or (S)-ketamine, the administered racemic ketamine hydrochloride comprises both the (R) and claimed (S)-ketamine enantiomers.  Regarding the limitation of the administration of 40 mg (S)-ketamine, the average weight of an adult human is 60 kg as evidenced by Reagan-Shaw (FASEB J Vol. 22 pages 659-661 published 2007; Table 1) and therefore the regimen of Irwin embraces the administration of 30 mg ketamine hydrochloride, 15 mg of which are the disclosed (S)-ketamine. 
Therefore, one of ordinary skill in the art prior to the time of invention would have found it prima facie obvious to treat treatment resistant depression comprising orally administering once a day 40 mg of (S)-ketamine hydrochloride as taught by Erickson, for 28 consecutive days in view of Irwin. Motivation to administer the esketamine regimen of Erickson for 28 consecutive days logically flows from the fact that orally administered esketamine, delivered once a day for 28 days was taught in the prior art of Irwin to be effective at reducing HADS anxiety and depression scores compared to control in depressed patients with few adverse effects. Accordingly, said skilled artisan would have been inspired with a reasonable expectation of success that dosing said human patient with treatment resistant depression with the once a day esketamine for 28 consecutive days as taught by Irwin would have effectively treated the patient. 
Secondly, said skilled artisan would have found it prima facie obvious to select esketamine in a dose of 40 mg per day to administer to said treatment resistant depressive patient in view of the combined prior art as 40 mg lies within the 10-100 mg therapeutic effective dose to treat treatment resistant depression taught by Erickson Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” 
Lastly, regarding the treatment of a human patient who failed to demonstrate an improvement of up to 50% in the Montgomery-Asberg Depression Ranking Scale (MADRS) with treatment of antidepressants other than esketamine prior to receiving said esketamine therapy (claims 11-13), page 16 lines 5-10 of Erickson defines the patient with “treatment resistant depression” is a patient that has failed to respond to adequate doses and treatment duration of at least two anti-depressants. Considering a patient who has failed to demonstrate an improvement in up to 50% in the MADRS scale with alternative antidepressant therapy is clearly a subject who comprises the phenotype of treatment resistant depression, said artisan would have been motivated to administer the esketamine regimen embraced within the combined teachings of Erickson and Irwin, as said esketamine regimen was taught to be effective at improving treatment-resistant depression in a subject in need. 

Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Erickson (WO2017/041112 published 03/09/2017) in view of Irwin (Journal of Palliative Medicine Vol. 16 958-964 Published 2013) as applied to claims 1-5, 9-16 and 20 above, in view of Singh (US2016/0338977 published 11/24/2016). 
 As discussed above, the combination of Erickson and Irwin render obvious orally administering 40 mg of esketamine hydrochloride once a day for 28 consecutive days to treat treatment resistant depression.
However, the combination of Erickson and Irwin do not specifically teach wherein the reduction in the symptoms of the major depressive disorder is measured by a system of depression questionnaire, or the Sheehan Disability Scale, or the Clinical Global Impression Severity Score. In addition, the combination of Erickson and Irwin do not specifically teach self-administration of esketamine to the patient with treatment resistant depression wherein the patient is treated in their own home. 
Singh teaches treating treatment resistant depression comprising administering esketamine to a subject in need thereof in a dual dosing regimen comprising an induction phase of esketamine followed by a maintenance phase of esketamine (abstract, claims 1). Oral administration of said esketamine in both the induction and maintenance phases is embraced in the methodology of Singh (claims 1, 21-22). Overlapping therapeutically effective doses of 10-200 mg esketamine are taught by Singh (claim 11). 
Singh teaches that measuring the effectiveness of the esketamine regimen in the treatment resistant depression patient and the possibility of relapse using a variety of scoring techniques including questionnaires, the Severity CGI-S scale, the Sheehan Disability Scale and the Montgomery-Asberg Depression Rating Scale (MASDRS) in comparison to baseline conditions ([0047]-[0049], [0067]-[0084]).  Lastly, regarding wherein the patient self-administers esketamine in the patient’s own home, outpatient 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to score the reduction of symptoms in the treatment resistant depressive patient treated with esketamine embraced in the methodology of Erickson and Irwin, using a variety of scoring techniques including questionnaires, the Severity CGI-S scale, the Sheehan Disability Scale and the Montgomery-Asberg Depression Rating Scale (MASDRS) in view of Singh in order to measure the reduction compared to baseline levels in the patient. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A) Combining prior art elements, according to known methods to obtain predictable results;
In the instant case, the prior art of Singh establishes that the Severity CGI-S scale, the Sheehan Disability Scale and the Montgomery-Asberg Depression Rating Scale (MASDRS) are all art-recognized grading criteria to measure the reduction of depressive symptoms in treatment-resistant depressive patients. Accordingly, said artisan would have applied the scoring criteria of Singh to the treatment regimen embraced within the combined teachings of Erickson and Irwin, arriving at the claimed methodology with a reasonable expectation of success.
 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Erickson (WO2017/041112 published 03/09/2017) in view of Irwin (Journal of Palliative Medicine Vol. 16 958-964 Published 2013) as applied to claims 1-.
 As discussed above, the combination of Erickson and Irwin render obvious orally administering 40 mg of esketamine hydrochloride once a day for 28 consecutive days to treat treatment resistant depression. 
 However, the combination of Erickson and Irwin do not teach restricting the patient from driving following oral administration of esketamine, specifically for 8 hours or more following administration.
Giorgetti teaches following oral intake, ketamine bioavailability is approximately 25-50%, with a half-life of 1-3 hours (page 128 right col.). Regarding the limitation where in the patient is restricted from driving for no more than 8 hours, or until the morning following the administration, Giorgetti teaches that ketamine impairs functions relevant for driving including dividing attention, motor function skills and increasing concentration deficits (Table 1). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to restrict the ketamine patient from driving until the morning following evening administration of ketamine as taught by the combination of Irwin and Erickson in view of Giorgetti. Motivation to restrict the driving of said patient, until the morning following the evening ketamine dosing taught by Irwin and Erickson logically flows from the fact that ketamine impairs motor functions relevant for driving and it would have been obvious to hinder driving of said ketamine patient for safety purposes.  
Lastly, regarding the limitation directed to wherein the patient is restricted for no more than 8 hours (claim 18) the optimum amount of hours restricted from driving would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the optimum amount of hours restricted from driving that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed limitation is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the restricted driving limitations taught by the prior art and that embraced in the claim, the determination of the optimum or workable number of restricted driving hours to the patient receiving oral esketamine in the evening taught by Irwin and Erickson above given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 17-19 and 34-39 of copending Application No. 16592930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant methodology of treating a major depressive disorder comprising orally administering 40 mg of esketamine once a day anticipates the methodology embraced in claims 1, 6, 9, 17-19 and 34-39 of copending Application No. 16592930. 

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17-20 and 23-29 of copending Application No. 16454399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. Claim 1 of copending Application 16454399 is directed to treating the same major depressive disorder comprising administering daily esketamine for 28 consecutive days, wherein the esketamine comprises a Cmax of 30 ng/mL or less. As shown in Table 4 of the instant specification, the claimed 40 mg tablet dosage form of esketamine embraced in claim 1 of the instant claim comprises a Cmax of 18.44 ng/mL, which anticipates the dosing requirement embodied in claim 1 of copending Application 16454399. 
 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 13-15 and 17-20 of copending Application No. 17136634 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims 1-2, 4, 7, 13-15 and 17-20 of copending Application No. 17136634  are directed to the same methodology of orally administering 40 mg esketamine hydrochloride once a day to treat a depressive disorder in a subject in need. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  
The court in In Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re Basell, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12). Specifically, paragraph [0011] of the instant specification teaches that post traumatic stress syndrome is a disease state that is treated with the claimed esketamine methodology. 
Conclusion
In view of the rejections set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628